 



EXHIBIT 10.1
MASTER GRID NOTE

$50,000,000.00   Executed at Columbus, Ohio
December 19, 2007

ON DEMAND, for value received, BEF HOLDING CO., INC., a Delaware corporation
(“Debtor”) promises to pay to the order of NATIONAL CITY BANK, a national
banking association (“Bank”), having a banking office at 155 East Broad Street,
Columbus, Ohio, at any office of Bank,
FIFTY MILLION AND 00/100 DOLLARS ($50,000,000.00)
(or, if less, the unpaid principal balance shown on the reverse side or any
allonge thereto or as recorded in Bank’s loan account records which may be
evidenced by computer print-out), in lawful money of the United States, with
interest on each advance hereunder payable on the date such advance is repaid
and on demand, and computed (on the basis of a 360-day year and the actual days
elapsed) at a per annum rate of interest as agreed to by Debtor and Bank at the
time of each request for an advance hereunder and fixed for the duration such
advance is outstanding, which rate of interest shall be confirmed in writing by
Bank to Debtor after the date such advance is made.
This note does not of itself constitute a commitment by Bank to make any advance
or advances to Debtor; this note merely represents an arrangement whereby, for
Debtor’s convenience, Debtor may obtain advances without giving Bank a separate
note each time. Bank may endorse on the reverse side (or any allonge thereto or
in Bank’s loan account records which may be evidenced by computer print-out) the
date and amount of each advance. Debtor agrees that each such endorsement or
notation shall be prima facie evidence that the advance indicated was made on
the date indicated.
There is no limit to the amount of such advances, EXCEPT that the maximum
principal balance outstanding at any one time hereunder shall not exceed the
face amount of $50,000,000.00, LESS the principal balance outstanding under that
certain $50,000,000.00 Master Grid Note dated of even date herewith made by
Debtor’s affiliate, BEF REIT, INC., an Ohio corporation, in favor of Bank (the
“BEF REIT Note”). Debtor acknowledges that the effect of the foregoing sentence
is to limit the aggregate principal balance outstanding under this note and the
BEF REIT Note to a combined maximum of $50,000,000.00. For purposes of this
paragraph, the “principal balance outstanding” under this note shall include the
sum of (a) the principal amount of all amounts advanced and outstanding as loans
under this note, (b) the principal amount of any requests for advances submitted
to Bank but not yet funded under this note, (c) the face amount of any standby
letters of credit issued by Bank and in effect under this note, and (d) the face
amount of any requests for standby letters of credit submitted to Bank but not
yet issued under this note. For purposes of this paragraph, the “principal
balance outstanding” under the BEF REIT Note shall include the sum of (w) the
principal amount of all amounts advanced and outstanding as loans under the BEF
REIT Note, (x) the principal amount of any requests for advances submitted to
Bank but not yet funded under the BEF REIT Note, (y) the face amount of any
standby letters of credit issued by Bank and in effect under the BEF REIT Note,
and (z) the face amount of any requests for standby letters of credit submitted
to Bank but not yet issued under the BEF REIT Note.

-1-



--------------------------------------------------------------------------------



 



No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or of any other right under this note.
If any provision of this note shall be declared illegal or unenforceable, such
provision shall be deemed cancelled to the same extent as though it never had
appeared herein, but the remaining provisions shall not be affected thereby.
Debtor hereby authorizes any attorney at law to appear at any time in any State
or Federal court of record in the United States of America, to waive the
issuance and service of process, to confess judgment against Debtor in favor of
the holder of this note for the amount then appearing due, together with
interest and costs of suit, and thereupon to release all errors and waive all
rights of appeal and stays of execution. Should any judgment be vacated for any
reason this warrant of attorney nevertheless may be used for obtaining
additional judgments.
This note shall be governed by Ohio law.
WARNING—BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT TRIAL.
IF YOU DO NOT PAY ON TIME A COURT JUDGEMENT MAY BE TAKEN AGAINST YOU WITHOUT
YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT FROM YOU
REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR RETURNED
GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT, OR ANY
OTHER CAUSE.

              1105 North Market Street   BEF HOLDING CO., INC.,     Wilmington,
Delaware 19899
(302) 429-0359   a Delaware corporation    
 
           
 
  By:   /s/ Tod P. Spornhauer    
 
     
 
   
 
  Print:   Tod P. Spornhauer    
 
           
 
  Its:   Senior Vice President of Finance     
 
           

-2-